          CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 1 of 7


                           UNITED STATES DISTRICT COURT
                                      District of Minnesota


IN RE: CENTURYLINK SALES                            JUDGMENT IN A CIVIL CASE
PRACTICES AND SECURITIES LITIGATION

Pamela Romero, Deen Dodge, Jeff Landahl
                                  Plaintiffs,             MDL No. 17-2795 (MJD/KMM)
v.                                                        Case Number: 17-cv-2832-MJD-KMM
CenturyLink, Inc.

                                Defendant,

and

Attorney General of Delaware,
                                   Amicus.



☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

         This Final Judgment incorporates by reference the defined terms in the Settlement

Agreement, and all terms used herein shall have the same meanings as set forth in the

Settlement Agreement unless set forth differently herein. The terms of the Settlement

Agreement are fully incorporated in this Final Judgment as if set forth fully herein.

     1. The Court has jurisdiction over the subject matter of this Consumer MDL Action (also

        referred to as “Action”) and all parties to the Consumer MDL Action, including all

        Settlement Class Members. The term Consumer MDL Action means: the Consumer


                                                1
    CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 2 of 7

   Actions as they have been consolidated in the Multi-District Litigation bearing the case

   name and number In re: CenturyLink Sales Practices & Securities Litigation, Case No.

   MDL 17-2795 (MJD/KMM), pending in the United States District Court, District of

   Minnesota. The term “Consumer Actions” means: the actions brought by and on

   behalf of residential and small business customers against CenturyLink relating to

   deceptive, unfair or improper billing practices that were consolidated for pretrial

   purposes in the matter entitled In re: CenturyLink Sales Practices & Securities

   Litigation, Case No. MDL 17-2795 (MJD/KMM), and that include Civil File Numbers:

   17-2832 (MJD/KMM), 17-4613 (MJD/KMM), 17-4614 (MJD/KMM), 17-4615

   (MJD/KMM), 17-4616 (MJD/KMM), 17-4617 (MJD/KMM), 17-4618 (MJD/KMM), 17-

   4619 (MJD/KMM), 17-4622 (MJD/KMM), 17-4943 (MJD/KMM), 17-4944 (MJD/KMM),

   17-4945 (MJD/KMM), 17-4947 (MJD/KMM), 17-5001 (MJD/KMM), 17-5046

   (MJD/KMM), 18-1562 (MJD/KMM), 18-1565 (MJD/KMM), 18-1572 (MJD/KMM), and

   18-1573 (MJD/KMM).




2. The Settlement of this Action on the terms set forth in the Settlement Agreement,

   along with the Exhibits thereto, proposed by the Parties has been approved by this

   Court.


3. The Court granted final certification, for purposes of settlement only, of a Settlement

   Class pursuant to Federal Rule of Civil Procedure 23(b)(3), defined as: “All persons or

   entities in the United States who are identified by CenturyLink as a residential or small

   business customer and who, during the Class Period (January 1, 2014 to January 24,

   2020), had an account for local or long distance telephone, internet, or television

   services with one or more of the Operating Companies. Excluded from the class are the
                                         2
     CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 3 of 7

    Court, the officers and directors of CenturyLink, Inc. or any of the Operating

    Companies, and persons who timely and validly request exclusion from the Settlement

    Class.” Pursuant to Federal Rule of Civil Procedure 23(c)(3), all Persons who satisfy the

    class definition above are Settlement Class Members.


4. The list of Persons excluded from the Settlement Class because they timely filed valid

    requests for exclusion is attached hereto as Exhibit 1. Persons who filed timely,

    completed requests for exclusion are not bound by this Final Judgment, the Final

    Approval Order, or any of the terms of the Settlement Agreement, and may pursue

    their own individual remedies against CenturyLink, Inc. and the Operating Companies

    (see Exhibit 2). However, such persons or entities are not entitled to any rights or

    benefits provided to Settlement Class Members by the terms of the Settlement

    Agreement.


5. Pursuant to Federal Rule of Civil Procedure 23(c)(3), all Settlement Class Members who

    have not timely and validly filed requests for exclusion are thus Settlement Class

    Members who are bound by this Final Judgment, the Final Approval Order, and the

    terms of the Settlement Agreement.


6. Settlement Class Representatives (see Exhibit 3 to this Order for Final Judgment) and all

   Settlement Class Members who did not properly request exclusion are hereby: (1)

   deemed to have released and discharged all claims arising out of or asserted in this

   Consumer MDL Action and the Consumer Actions and claims released under the

   Settlement Agreement, including all claims that could have been asserted in this Action;

   and (2) barred and permanently enjoined from asserting, instituting, or prosecuting,

   either directly or indirectly, these claims. The full terms of the release described in this
                                              3
 CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 4 of 7

paragraph are set forth in Section 2.3 of the Settlement Agreement, which provides: As

of the Effective Date, each Releasing Party will be deemed to have completely released

as of the Effective Date, each Releasing Party will be deemed to have completely

released and forever discharged the Released Parties, and each of them, from and for

any and all Released Claims. In addition to the definitions provided earlier in this Final

Judgment, the defined terms in the release are:

   a. The term “Effective Date” is defined as: The first date after which the following

       events and conditions have occurred: (a) the Court has entered this Order Final

       Judgment; and (b) the Final Judgment has become final in that the time for

       appeal or writ has expired or, if any appeal and/or petition for review is taken

       and the settlement is affirmed, the time period during which further petition

       for hearing, appeal, or writ of certiorari can be taken has expired. If the Final

       Judgment is set aside, materially modified, or overturned by the trial court or

       on appeal, and is not fully reinstated on further appeal, the judgment shall not

       be a Final Judgment.

   b. The term “Releasing Party” is defined as: The Settlement Class Representatives,

       all Settlement Class Members, and their respective heirs, executors,

       administrators, representatives, agents, lawyers, partners, successors, and

       assigns.

   c. The term “Released Party” is defined as: CenturyLink, Inc., the Operating

       Companies, and each of their present, former, and future parents, subsidiaries,

       affiliates, divisions, associates, agents, successors, predecessors, assignors,

       assignees, and/or assigns, and each of their respective present, former or

       future, officers, directors, shareholders, insurers, agents and employees.

                                          4
CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 5 of 7

 d. The term “Operating Company” is defined as all entities listed in Exhibit 2 to

    this Final Judgment.

 e. The term “Released Claims” means: Liabilities, claims, cross-claims, causes of

    action, rights, actions, suits, debts, liens, contracts, agreements, damages,

    costs, attorneys’ fees (except as otherwise provided herein), losses, expenses,

    obligations, or demands, of any kind whatsoever, whether known or unknown,

    existing or potential, or suspected or unsuspected, whether raised by claim,

    counterclaim, setoff, or otherwise, including any known or Unknown Claims,

    which Settlement Class Members have or may claim now or in the future to

    have, based on facts that occurred during the Class Period that were alleged or

    asserted against any of the Released Parties in the Consumer MDL Action

    and/or Consumer Actions or that could have been alleged or asserted against

    any of the Released Parties in the Consumer MDL Action and/or Consumer

    Actions, including but not limited to the facts, transactions, occurrences,

    events, acts, omissions, or failures to act that were alleged in any pleading or

    other paper filed in the Consumer MDL Action or in any pleading or other paper

    filed with any court in the underlying Consumer Actions, including (by way of

    example only and not by way of limitation): (1) promising customers one rate

    during the sales process but then charging a higher rate during actual billing; (2)

    billing unauthorized, undisclosed or otherwise improper charges, including

    billing for services or equipment not ordered, for nonexistent or duplicate

    accounts, for services ordered but never delivered or not delivered as

    promised, for services that were appropriately canceled, for equipment that

    was properly returned, and for early termination fees; and (3) caused

                                     5
    CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 6 of 7

          customers to incur costs resulting from their accounts being improperly sent to

          collections without valid reason.

      f. The term “Unknown Claims” means: Claims that the Releasing Parties do not

          know or suspect to exist in their favor at the time of their granting a release,

          which if known by them might have affected their settlement of the Consumer

          MDL Action and Consumer Actions.




7. The Settlement Agreement, this Judgment and the accompanying Final Approval Order,

   or the fact of the Settlement shall not in any event be construed as, offered in evidence

   as, received in evidence as, and/or deemed to be, evidence of a presumption,

   concession or an admission by any plaintiff, defendant, Settlement Class Member, or

   Released Party of the truth of any fact alleged or the validity of any claim or defense

   that has been, could have been, or in the future might be asserted in any litigation or

   the deficiency of any claim or defense that has been, could have been, or in the future

   might be asserted in any litigation, or of any liability, fault, defense, wrongdoing, any

   claim of injury or damages, or otherwise of such Party.




8. The Settlement Agreement, this Final Judgment and the accompanying Final Approval

   Order, or the fact of the Settlement shall not in any event be construed as, offered in

   evidence as, received in evidence as, and/or deemed to be, evidence of a presumption,

   concession or an admission of any liability, fault or wrongdoing, or in any way referred

   to for any other reason, by any plaintiff, defendant, Settlement Class Member, or

   Released Party or in any other civil, criminal or administrative action or proceeding

   other than such civil proceedings as may be necessary to effectuate the provisions of

                                              6
     CASE 0:17-cv-02832-MJD-KMM Doc. 69 Filed 12/11/20 Page 7 of 7

   the Settlement Agreement, this Final Judgment and the accompanying Final Approval

   Order.

9. The Court hereby dismisses with prejudice the Consumer MDL Action, all actions

   consolidated into the Consumer MDL Action, and all Released Claims against each and

   all Released Parties and without costs to any of the Parties as against the others,

   except as set forth in the Settlement Agreement and any Orders related thereto.

10. Without affecting the finality of this Final Judgment, the Court reserves jurisdiction

   over the implementation, administration and enforcement of this Final Judgment and

   the Settlement Agreement, and all matters ancillary thereto.

11. The Court, finding that no reason exists for delay, hereby directs the Clerk to enter this

   Final Judgment forthwith.


Date: 12/11/2020                                            KATE M. FOGARTY, CLERK




                                             7
